Citation Nr: 0825969	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  99-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a hernia 
operation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1970 and from May 1972 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought on appeal.  In 
January 2007, this matter was remanded by the Board for 
further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that 
veteran currently suffers from residuals of a hernia 
operation or that residuals of a hernia operation were 
incurred in or aggravated by his active service.


CONCLUSION OF LAW

Service connection for residuals of a hernia operation is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2001 and February 2007, after the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and February 2007 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service or establish the presence of any current 
disability.  38 C.F.R. § 3.159(c)(4).  VA has obtained a 
portion of the veteran's service medical records.  Pursuant 
to the Board's January 2007 remand, VA requested additional 
service medical records from the Department of the Navy in 
February 2007, the VA Management Resource Center in September 
2007, and the National Personnel Records Center (NPRC) in 
October 2007.  However, in March 2007 the Navy responded that 
the veteran's records were located at the NPRC.  In October 
2007, the Management Resource Center indicated that they were 
unable to locate the requested service medical records.  
Finally, in November 2007 the NPRC indicated that all 
available service medical records had been provided.  The 
Board is aware that in such a situation it has a heightened 
duty to assist a claimant in developing his or her claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board's analysis herein has been undertaken with this 
heightened duty in mind.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  In sum, the Board finds the duty to assist and 
duty to notify provisions have been fulfilled and no further 
action is necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
hernia.

The veteran contends that he currently suffers from residuals 
of a hernia operation that are related to his service.

The veteran's available service medical records include 
reports of a March 1972 entrance examination and September 
1973 "board actions" examination which reflect normal 
clinical evaluations of the abdomen and viscera.  In a 
September 1973 report of medical history, he denied having 
frequent indigestion; stomach, liver, or intestinal trouble; 
or rupture or hernia.  He also denied having had, or having 
been advised to have, any operations and denied having been a 
patient in any type of hospitals.  In May 1973, he received 
emergency room treatment for intermittent sharp abdominal 
pain at the site of stab wound.  In June 1973, he complained 
of pain in his right side of two months in duration.  The 
record reflects that he had fallen down the stairs a few 
weeks prior to the visit.  He had complaints of right chest 
pain in August 1973, but an x-ray examination was within 
normal limits.

A VA hospital summary dated in May 1983 reflects that the 
veteran's chief complaint was of abdominal pains for three 
days.  He had one episode of hematemesis and underwent an 
upper gastrointestinal endoscopy.  His condition was 
diagnosed as gastritis.  It was noted that he had peptic 
ulcer disease surgery in 1972.

VA medical records dated in April 2003 reflect the veteran's 
past surgical history for umbilical hernia repair "years 
ago."  An examination of the abdomen indicated voluntary 
guarding.  His liver was possibly enlarged, but was difficult 
to assess due to noncompliance with the exam.  X-rays 
revealed evidence of mild distention of small and large bowel 
loops suggesting an ileus.  No abdominal soft tissue masses 
were identified.  Some calcification density was in the soft 
tissues of the pelvis possibly due to phleboliths.  The 
impression was questionable ileus.  In June 2003, examination 
of the abdomen revealed that it was mildly tender over the 
right lower quadrant.  There were no peritoneal signs and the 
bowels were active.  The abdomen was flat without 
hepatosplenomegaly.  He denied any abdominal pain, melena, or 
bright red blood per rectum.  In April 2005, the veteran 
complained of atypical chest pain which was thought to be due 
to GERD, esophageal spasm, cocaine induced coronary 
vasospasm, or peptic ulcer disease.  The right lower quadrant 
of the abdomen was tender to palpation.  There was no 
guarding or rebound.  He complained of substernal pain and 
pressure which he described as a burning sensation and 
reported intermittent epigastric pain.  He denied any history 
of GI (gastrointestinal) bleed other than when he had a 
hernia.  He was diagnosed with atypical chest pain.  In May 
2006, he complained of chest pain which was diagnosed as 
costochondritis, musculoskeletal chest wall pain.  
Examination of the abdomen showed hepatosplenomegaly.  None 
of the VA medical records reflect objective findings of 
evidence of a hernia operation or a diagnosis of residuals of 
a hernia.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently suffers 
from diagnosed residuals of a hernia operation.  In addition, 
there is no competent medical evidence that the veteran had a 
hernia in service or underwent an operation for any hernia 
during service or subsequent to service.
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of residuals of a hernia operation, service 
connection cannot be granted.  Even if the veteran were found 
to have a current diagnosis of residuals of a hernia 
operation, the Board finds that there is currently no 
evidence of record that any such disability is related to any 
event, injury, or disease in service.  To the extent that the 
veteran complains of any abdominal or chest pain, pain itself 
is not a disability for VA purposes.  A symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of left side pain 
can be attributed, there is no basis upon which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

The Board recognizes the veteran's contentions as to 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from residuals of a hernia operation or 
that any residuals of a hernia operation are a result of his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for residuals of a hernia operation is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a hernia operation, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


